EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with GLEN M. KELLETT on 08/17/2022.
The application has been amended as follows: 
15. (Currently Amended) The method of claim [[11]]12, further comprising: beginning operation in navigation mode at the start of a trip monitoring operation to obtain location data regarding an initial location of the telematics device; switching to the communication mode upon obtaining the location data; and transmitting the location of the telematics device to the remote server system.

16. (Currently Amended) The method of claim [[11]]12, further comprising: switching to the navigation mode at the end of a trip monitoring operation to obtain location data regarding a final location of the telematics device; switching to the communication mode upon obtaining the final location data; and transmitting the final location of the telematics device to the remote server system.

17. (Currently Amended) The method of claim [[11]]12, wherein extrapolating a new location comprises determining a heading and speed of the telematics device based on the location data.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-11 and 15-17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose operate in the communication mode; transmit a notification to a remote server system on the communication mode that indicates the telematics device will switch to the navigation mode; switch to the navigation mode subsequent to transmission of the notification and obtain location data for a first time; switch back to the communication mode; and extrapolate a new location for a second time while in the communication mode based on an analysis of the location data received during the navigation mode in the context as claimed.

Regarding claims 12-14, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose operate in the communication mode; transmit a notification to a remote server system on the communication mode that indicates the telematics device will switch to the navigation mode; switch to the navigation mode subsequent to transmission of the notification and obtain location data for a first time; switch back to the communication mode; and extrapolate a new location for a second time while in the communication mode based on an analysis of the location data received during the navigation mode in the context as claimed.

Regarding claims 18-20, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose detect a vehicle start and switch from a low power mode to a normal mode; switch to a navigation mode; determine that a message is to be sent and switch to a communication mode; send the message in the communication mode, send a notification that indicates the telematics device will switch to the navigation mode, and switch back to the navigation mode subsequent to the sending of the notification; detect a vehicle turned off event and switch to the communication mode to transmit at least one report and switch to the low power mode in the context as claimed.
The closest prior art of Nogueira-Nine (US 20190037362 A1) fails to anticipate or make obvious the claimed invention.
Nogueira-Nine discloses a device is provided that includes an array of sensors and communications modules configured to detect tracking information, including environmental conditions and physical events, and report the tracking information along with a geographical location of the device to a control server across a wireless network. Upon receiving the tracking information, the control server interprets the information and generates tracking reports for the device configured to be displayed to a graphical user interface of a third-party communication device (Abstract).
None of the above references disclose the claimed features alone, or in obvious combination with other references.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689